                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


E.N. BISSO & SONS, INC                     *       CIVIL ACTION No.:2:19-cv-14666
                                           *
VERSUS                                     *       SECTION “E”
                                           *
M/V DONNA J. BOUCHARD , her tackle, *              MAG. DIVISION “1”
furniture, apparel, appurtenances, etc.,   *
in rem; and the                            *       JUDGE MORGAN
BARGE B. NO. 272, her tackle, furniture, *
apparel, appurtenances, etc., in rem; and, *       MAGISTRATE JUDGE
BOUCHARD TRANSPORTATION CO.                *       VAN MEERVELD
INC, in personam                           *

                   VERIFIED COMPLAINT IN INTERVENTION

       Plaintiff, Boland Marine & Industrial, LLC (“Boland Marine”), a Louisiana

limited liability company, by and through its undersigned counsel, files this Verified

Complaint in Intervention and respectfully represents that:

                            I. JURISDICTION AND VENUE

                                            1.

       This Court has jurisdiction pursuant to 28 U.S.C. §1333, 46 U.S.C. §31341, et

seq. and general maritime law. This is an admiralty and maritime claim within the

meaning of Rule 9(h) of the Federal Rules of Civil Procedure and Supplemental Rules B

and E of the of the Federal Rules of Civil Procedure.

                                            2.

       Venue is proper pursuant to 28 U.S.C. §1391(b).




                                            1
                                       II. PARTIES

                                                3.

       Boland Marine is a Louisiana limited liability company with its principal place of

business in Orleans Parish, Louisiana and provides berthing/dockage, security, vessel

repairs, equipment, labor, maintenance, other services and vessel parts to commercial

customers and vessels at various locations in the Gulf South including the Perry Street

Wharf and the Poland Avenue Wharf in the Port of New Orleans.

                                            4.

       The defendants are:

       (a) Bouchard Transportation, in personam, is a New York business entity which

           conducts business in the State of Louisiana operator and owner of several

           tugboats and barges, including the M/V DONNA J. BOUCHARD and

           BARGE B. NO. 272, operating throughout the navigable waters of the United

           States;

       (b) Tug Donna J. Bouchard Corp., in personam, is a New York business entity

           which conducts business in the State of Louisiana and is the owner of the M/V

           DONNA J. BOUCHARD; and,

       (c) B. No. 272 Corp., in personam, is a New York business entity which conducts

           business in the State of Louisiana and is the owner of BARGE B. NO. 272.

                                            5.

       At all times pertinent, Bouchard Transportation conducted business at 58 South

Service Road #150, Melville, NY as a single-business enterprise and alter-ego of the

following New York business entities also located and conducting business at 58 South




                                            2
Service Road #150, Melville, NY: Tug Linda Lee Corp.; Tug Ralph E. Bouchard

Corporation; B. No. 230 Corp.; Tug Danielle M. Bouchard Corp.; B. No. 245

Corporation; B. No. 270 Corp.; Tug Bouchard Girls Corp.; B. No. 195 Corp.; Tug J.

George Betz, Corp., Tug Donna J. Bouchard Corp. and B. No. 272 Corp.

                                             6.

         Bouchard Transportation and each of the business entities identified in Paragraph

5 above were and are New York business entities with no offices in the Eastern District

of Louisiana; it has no agent(s) for service of process in the Eastern District of Louisiana;

Boland Marine is informed and believes that none of the officers of Bouchard

Transportation or any of the business entities identified in Paragraph 5 above are now

within the Eastern District of Louisiana; that Bouchard Transportation and each of the

business entities identified in Paragraph 5 above do not maintain a physical addresses or

telephone listings within the Eastern District of Louisiana; that no person is present

within the Eastern District of Louisiana to receive a summons and complaint as

contemplated by Fed. R. Civ. P. 4(d), and, otherwise, cannot be found in the Eastern

District of Louisisna, but is subject to the quasi in rem jurisdiction of this Court pursuant

to Supplemental Rule B of the Supplemental Rules of Certain Admiralty and Maritime

Claims of the Federal Rules of Civil Procedure based on the presence and location of

certain tangible or intangible property in the district and jurisdiction of this Honorable

Court.




                                             3
                    III. BOUCHARD TRANSPORTATION VESSELS

                                                 6.

   At all times pertinent, the following vessels were operated by Bouchard

Transportation as articulated tug/barge units:

       (a)     M/V LINDA LEE BOUCHARD and BARGE B. NO. 205;

       (b)     M/V RALPH E. BOUCHARD and BARGE B. NO. 230;

       (c)     M/V DANIELLE E. BOUCHARD and BARGE B. NO. 245;

       (d)     M/V KIM BPUCHARD and BARGE B. NO. 270;

       (e)     M/V BOUCHARD GIRLS and BARGE B. NO. 295; and,

       (f)     M/V GEORGE BETZ and other barges.

(collectively hereafter the “Vessels”)



                         IV. SUPPLEMENTAL RULE B CLAIMS

                                                 7.

   Pursuant to requests by defendant Bouchard Transportation which included agreed

pricing, Boland Marine provided berthing/dockage, security, labor, materials, parts

equipment, repairs and other related services (collectively hereafter “work”) to the

Vessels at various locations including the Perry Street Wharf and Poland Avenue Wharf

in the Port of New Orleans in the principal amount of $1,452,150.00. See attached

Exhibit “A” incorporated herein and made part hereof.




                                             4
                                             8.

       Boland Marine provided the above-described work for the benefit of the Vessels

and the Defendants, all of which was performed by Boland Marine in a good and

workmanlike manner and accepted and utilized by the Defendants.

                                             9.

       Pursuant to the parties’ agreement and course of dealing, Boland Marine provided

Bouchard Transportation with its invoices (attached Exhibit “A”) for its work to the

Vessels in the principal amount of $1,452,150.00, which, despite amicable demand, and

in breach of the parties’ contract, remains unpaid.

                                            10.

       The work and invoices by Boland Marine, as set forth above and on the attached

Exhibit “A,” constitute maritime contracts, or in the alternative, an open account, which

the defendants breached by failing to pay Boland Marine.

                                            11.

       Based on the defendants’ breach and non-payment, Boland Marine is entitled to

recovery against Defendants, jointly, severally and solidarily, in the principal amount of

$1,452,150.00, interest at the rate of 1.5% per month, all costs of these proceedings and

reasonable attorneys fees pursuant to the terms of Boland Marine’s invoices (See attached

Exhibit “A”) and the parties’ course of dealing.

                                            12.

       In the alternative, Boland Marine is entitled to recovery against Bouchard

Transportation, in the principal amount of $1,452,150.00, interest at the rate of 1.5% per

month, all costs of these proceedings and reasonable attorneys fees under equitable




                                             5
principles including the doctrine of quantum meruit or unjust enrichment and the terms of

Boland Marine’s invoices (See attached Exhibit “A”) and the parties’ course of dealing.

                                           13.

       Pursuant to Supplemental Rule B, Boland Marine is entitled to process of

maritime attachment of all tangible and intangible property of the Defendants located

within the District of this Honorable Court including but not limited to M/V DONNA J.

BOUCHARD and the BARGE B. NO. 272.

                                           14.

       All and singular, the premises and allegations in this Verified Complaint in

Intervention are true and correct and within the admiralty and maritime jurisdiction of the

United States and this Court.

       WHEREFORE, Boland Marine prays:

       That after due proceeding are had there be judgment in its favor and against the

Bouchard Transportation, Tug Donna J. Bouchard Corp. and B. No. 272 Corp., jointly,

severally and in solido, in the principal amount of $1,452,150.00, interest at the rate of

1.5% per month, all costs of these proceedings and reasonable attorneys fees.

       That process of attachment issue pursuant to Supplemental Rule B against the

M/V DONNA J. BOUCHARD and the BARGE B. NO. 272, and that both vessels be

condemned and sold at public auction to satisfy Boland Marine’s claims as stated herein.

       That Boland Marine may have judgment against Bouchard Transportation, Tug

Donna J. Bouchard Corp. and Barge B. No. 272 Corp., jointly, severally and solidarily,

for the amount of any deficiency, plus any other sums and interest, costs and attorney’s

fees; and,




                                            6
       For any and all other just and equitable relief.

                                      Respectfully submitted:

                                      LAW OFFICE OF CARY A. DES ROCHES


                                      /s/ Cary A. Des Roches
                                      Cary A. Des Roches (LA Bar No. 19550)
                                      225 Phosphor Avenue
                                      Metairie, LA 70005
                                      and
                                      1100 Poydras Street
                                      Suite 3250
                                      New Orleans, LA 70170
                                      Phone: (504) 588-1288
                                      Facsimile: (504) 588-9750
                                      cdr@desrocheslaw.com
                                      COUNSEL FOR BOLAND MARINE &
                                      INDUSTRIAL, LLC

                                      and

                                      COUHIG PARTNERS, LLC
                                      Robert E. Couhig, Jr. (La. Bar No. 4439)
                                      Robert E. Couhig, III (La. Bar No. 29811)
                                      Jeffrey T. Pastorek (La. Bar No. 33309)
                                      1100 Poydras Street, Suite 3250
                                      New Orleans, LA 70163
                                      T: (504) 588-1288
                                      F: (504) 588-9750
                                      rcouhig@couhigpartners.com
                                      jpastorek@couhigpartners.com
                                      COUNSEL FOR BOLAND MARINE &
                                      INDUSTRIAL, LLC


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has this date been served on

all counsel of record in this proceeding by:

( ) Hand Delivery              ( ) Prepaid U.S. Mail
( ) Facsimile                 ( ) Federal Express
( ) Electronic Mail           (x) CMF/ECF



                                               7
New Orleans, Louisiana this 24th day of January 2020.


                                    /s/ Cary A. Des Roches_________
                                    CARY A. DES ROCHES




                                          8
